ee a department of the treasury internal_revenue_service washington d c coe exemptand division ull - no third party contacts date date release number release date contact person identification_number telephone number employer_identification_number foundation dear this is in response to foundation’s ruling_request concerning a transfer of assets under sec_501 sec_507 sec_4940 sec_4941 sec_4942 sec_4944 and sec_4945 of the internal_revenue_code foundation is an organization exempt under sec_501 of the code and is a private_foundation within the meaning of sec_509 foundation's charitable activities consist solely of making grants to other tax-exempt charitable organizations described in sec_501 foundation was created by x in and is the sole residuary beneficiary of the estate of x since formation foundation’s directors are x y and z after x died in there was a dispute between the two remaining directors regarding the charitable objectives and management of foundation consequently y and z entered into a mediation agreement the mediation agreement which was approved by a court and provided for the allocation of foundation’s total assets including residue from the estate of x between foundation under the control of z and another foundation bearing the name of x and under the control of y the allocation will be to foundation and to the new foundation the mediation agreement the court granted approval private_foundation under sec_509 the fund's certificate of also provided that the foundation or the estate shall pay y's and z's legal fees and pay or reimburse them their other fees in connection with the mediation for the payment and finding the fees as fair reasonable and not excessive under the circumstances fund was created pursuant to the mediation agreement fund is exempt under sec_501 of the code and a incorporation provides that upon y's death control of the fund and its assets will pass to foundation provided it is an organization described under sec_501 of the code foundation transferred cash and securities valued at dollar_figurex in various dates as capital endowment fund to fund the transfer the grant agreement requires fund to provide foundation on an annual basis with written reports containing a description of its charitable activities and its receipts disbursements and investments during the reporting_period together with assurances that its grants to other charitable organizations comply with applicable law foundation has also paid its legal and other expenses under the court approved mediation agreement and in connection with the mediation and the transfer foundation has not notified the service nor has a current intention to terminate its private_foundation_status sec_507 of the code provides that except as provided in subsection b the status of any organization as a private_foundation shall be terminated only if-- such organization notifies the secretary at such time and in such manner as the secretary may by regulations prescribe of its intent to accomplish such termination or a with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and b the secretary notifies such organization that by reason of subparagraph a such organization is liable for the tax imposed by subsection c and either such organization pays the tax imposed by subsection c or any portion not abated under subsection g or the entire amount of such tax is abated under subsection g - sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 of the code imposes a tax on each organization which terminates its private_foundation_status under sec_507 - sec_1_507-1 of the income_tax regulations the regulations provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 of the code such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-3 of the regulations provides in part that a transfer of assets is described in it is made by a private_foundation to another private_foundation pursuant to sec_507 if any liquidation merger redemption recapitalization or other adjustment organization or reorganization the terms other adjustment organization or reorganization include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 of the regulations provides that unless a private_foundation voluntarily gives notice pursuant to sec_507 a transfer of assets described in sec_507 will not constitute a termination of the transferor's private_foundation_status under sec_507 such transfer must nevertheless satisfy the requirements of any pertinent provisions of chapter sec_1_507-4 of the regulations provides that private_foundations which make transfers described in sec_507 are not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable sec_1_507-3 of the regulations provides that in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c of this section the transferee organization shall not be treated as a newly created organization a transferee organization to which this paragraph applies shall be treated as possessing those attributes and characteristics of the transferor organization which are described in subparagraphs and of this paragraph sec_1_507-3 of the regulations provides that a transferee organization to which this paragraph applies shall succeed to the aggregate tax_benefit of the transferor organization in an amount determined as follows such amount shall be an amount equal to the amount of such aggregate tax_benefit multiplied by a fraction the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer sec_1_507-3 of the regulations provides that notwithstanding i of this subparagraph a transferee organization which is ‘not effectively controlled within the meaning of sec_1_482-1 directly or indirectly by the same person or persons who effectively contro the transferor organization shall not succeed to an aggregate tax_benefit in excess of the fair_market_value of the assets transferred at the time of transfer sec_1_507-3 of the regulations provides that if a private_foundation incurs liability for one or more of the taxes imposed under chapter or any penalty resulting therefrom prior to or as a result of making a transfer of assets described in sec_507 to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the fair_market_value shall be determined as of the time of transfer transferor foundation does not satisfy such liability sec_4940 of the code imposes on a private_foundation with respect to the carrying on of its activities a tax equal to of its net_investment_income for the taxable_year sec_4941 of the code provides for the imposition of a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_53_4946-1 of the foundation and similar excise_tax regulations also the regulations provides that for purposes of sec_4941 only the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 sec_4944 of the code provides generally for the imposition of a tax on a private_foundation and a foundation_manager if investments are made in such a manner as to jeopardize the carrying out of the foundation's exempt purposes sec_4945 of the code imposes a tax on each taxable_expenditure as defined in sec_4945 of the private_foundation sec_4945 of the code provides that the term taxable_expenditure means an amount_paid or incurred by a private_foundation as a grant to an organization unless the private_foundation exercises expenditure_responsibility with respect to such grants in accordance with sec_4945 of the code sec_53_4945-5 of the regulations provides that if a private_foundation makes a grant described in sec_4945 to a private_foundation which is exempt from taxation under sec_501 for endowment for the purchase of capital equipment or for other capital purposes the grantor foundation shall require reports from the grantee on the use of the principal and the income if any from the grant funds the grantee shall make such reports annually for its taxable_year in which the grant was made and the immediately succeeding taxable years only if second succeeding taxable_year neither the principal the income from the grant funds nor the equipment purchased with the grant funds has been used for any purpose which would result in liability for tax under sec_4945 the grantor may then allow such reports to be discontinued in revrul_73_613 1973_2_cb_385 a dispute arose among the directors of a private_foundation concerning its operation and management that caused the foundation to become a director who is a inactive and prevented from carrying out its charitable purposes foundation_manager filed suit against the other directors to require them to carry out the the court approved a settlement and awarded legal fees to foundation’s charitable purposes the counsel of the manager the revenue_ruling held that the payment by the foundation of the court awarded legal fees in settlement of the dispute enabled the foundation to renew its operation and carry out its charitable purposes and did not constitute self-dealing under sec_4941 of the code in revrul_82_223 1982_2_cb_301 situation a private foundation’s payment of premiums on a it is reasonably apparent to the grantor that before the end of such liability insurance_policy for its foundation_manager for all liabilities including settlement amounts arising under state management laws were reasonable administrative expenses_incurred for charitable purposes and held not taxable_expenditures under sec_4945 of the code the proposed transactions involve a private foundation's transfer of a significant part of its assets for capital endowment of an entity that qualified for exemption under sec_501 of the code and not a notification of its termination as a private_foundation accordingly the proposed transfer is not a transfer described in sec_507 of the code which is subject_to tax under sec_507 also because fund is exempt under sec_501 of the code the transfer of foundation's assets to fund will constitute a distribution for a charitable purpose and will not adversely affect the exempt status of foundation nor will it be treated as investment_income an act of self-dealing a jeopardizing investment or taxable_expenditure within the meaning of sec_4940 sec_4941 sec_4944 and sec_4945 in addition foundation’s payment of legal and other expenses_incurred in connection with the court-approved mediation agreement and settlement of the disputes between foundation managers of foundation will not be treated as acts of self-dealing under sec_4941 or taxable_expenditures under sec_4945 see rev ruls and based on the foregoing we rule as requested as follows the transfer is a transfer described in sec_507 of the code because the transfer is a transfer described in sec_507 of the code a b c d e f the transfer shall not affect foundation’s qualification as an organization described in sec_501 of the code the fund will not be treated as a newly created organization as provided in sec_507 of the code and sec_1_507-3 of the regulations the fund will succeed to the aggregate tax_benefit of foundation proportion to the assets transferred to it by foundation as provided in sec_1 a of the regulations if foundation incurs liability for any taxes imposed by chapter or any penalty resulting therefrom prior to or as a result of the transfer in any case where transferee_liability applies the fund shall be treated as receiving the transferred assets subject_to such liability to the extent that foundation does not satisfy such liability as provided in sec_1_507-3 of the regulations foundation will be required to meet its distribution_requirements for the year or years in which the transfer takes place in accordance with sec_1 a of the regulations and the provisions of sec_1_507-3 ii a through g of the regulations will apply to the fund with respect to the assets transferred from foundation the transfer will not cause the termination of foundation’s status as a private_foundation the transfer will not cause the imposition of a termination_tax under sec_507 in the year or years in which the transfer takes place the transfer will not give rise to net_investment_income for either foundation or fund and will not result in the imposition of tax under sec_4940 of the code the transfer will not constitute an act of self-dealing under sec_4941 of the code for foundation or fund and any of their disqualified persons the transfer will not constitute a jeopardy investment under sec_4944 of the code with respect or foundation or fund the transfer will not constitute a taxable_expenditure under sec_4945 of the code as foundation will exercise expenditures responsibility under sec_4945 with respect to its transfer to fund the payment or reimbursement by foundation pursuant to the mediation agreement of the legal fees and expenses including the fees and expenses of mediation of y and incurred in the resolution of the dispute will not constitute acts of self-dealing with meaning of sec_4941 of the code the payment or reimbursement by foundation pursuant to the mediation agreement of the legal fees and expenses including the fees and expenses of mediation of y and z incurred in the resolution of the dispute will be qualifying distributions within the meaning of sec_4942 of the code the payment or reimbursement by foundation pursuant to the mediation including the fees agreement of the legal fees and expenses of y and z and expenses of mediation incurred in the resolution of their dispute will not constitute taxable_expenditures within the meaning of sec_4945 of the code the legal accounting and other expenses to be paid_by foundation in connection with the implementation of the mediation agreement including effectuation of the transfer and this ruling_request will be treated as qualifying distributions within the meaning of sec_4942 of the code and will not constitute as taxable_expenditures under sec_4945 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is conditioned on the understanding that there will be no material_change in the facts upon which it is based we express no opinion as to the tax consequences of the transactions under other provisions of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this letter modifies and supersedes our ruling dated date sincerely debra j kawecki manager exempt_organizations technical group enclosure notice
